Citation Nr: 1209753	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied service connection for bilateral hearing loss, tinnitus, and hypertension.  

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.

In a March 2010 rating decision, the RO granted service connection for tinnitus.  Thus, that issue is no longer before the Board.

In May 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The record was held open for 30 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  Additional evidence was received accompanied by a waiver of initial RO review of such.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his hearing loss is due to in-service exposure to TNT, howitzers, grenades, canons, and small arms fire.  

The Veteran underwent a VA audiological examination in October 2009.  The examiner noted the Veteran's in-service noise exposure, including via howitzers, canons, and TNT charges, as well as post-service occupational noise exposure.  The examiner noted that only the whispered voice test was used during the Veteran's separation examination and there was military noise exposure without the use of hearing protection devices.  The examiner then opined that the hearing loss is at least as likely as not caused by or a result of military noise exposure.  

Noting that the record contains hearing tests conducted at the Veteran's workplace following service in 1972, 1973, and 1974 that show normal hearing bilaterally, the RO asked the examiner to review the above tests and reconsider her opinion.

In an addendum dated later that month, the examiner noted that, despite the exit examination being a whispered voice test, audiograms dated in 1972, 1973, and 1974 show normal hearing acuity bilaterally.  The examiner then opined that the Veteran's hearing loss is less likely as not permanently aggravated by or a result of military noise exposure.

Concerning VA examinations and opinions, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner provided an opinion that the Veteran's hearing loss is not related to in-service noise exposure, the examiner did not provide an alternative etiology of the disorder.  In this regard, the Board notes that the Veteran had significant post-service occupational noise exposure, as indicated by the numerous workplace hearing tests, and that no hearing loss disability was shown as of March 1998 - he retired later that year.  Thus, the RO should forward the Veteran's claims file to the above VA examiner to obtain an addendum that addresses the above.

The Veteran contends that his hypertension had its onset in service.  He asserts that during his separation examination he was told he had high blood pressure and a rapid heart rate, and advised to seek treatment.  

His entrance examination report reflects a sitting blood pressure reading of 130/70.  His separation examination report reflects a sitting blood pressure reading of 130/80 and a standing blood pressure reading of 140/90, and also a finding of tachycardia, probably sinus.

Post service, an August 1972 employment physical examination report reflects blood pressure readings of 110/76 and 150/76.  A February 1979 progress note reflects blood pressure readings of 186/90 and 180/90 and a very rapid heart rate.

Hypertension means that the diastolic blood pressure is 90 mm or greater and isolated systolic hypertension means that the systolic blood pressure is 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note 1, Diagnostic Code 7101, 38 C.F.R. § 4.104 (2011).  However, the above diagnoses must be confirmed by readings taken two or more times on at least three different days.  Id.  

As the above indicates that the Veteran's hypertension may have had its onset during service, the RO should afford him a VA examination to obtain a medical opinion on the matter.

Lastly, the Board notes that the Veteran receives treatment at the Knoxville Community Based Outpatient Center.  The record contains treatment notes dated through October 2010.  The RO should obtain updated treatment notes.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disability on appeal from the Knoxville Community Based Outpatient Center since November 2010.  

2.  Thereafter, request that the October 2009 VA audiologic examiner provide another addendum to her previous opinion, if that examiner is still available.  

If the original examiner is no longer available, another equally qualified examiner should provide the additional information.  If an additional examination is necessary in order to provide the opinion, such examination should be scheduled and conducted.  

The examiner should review the entire claims file, including the post-service hearing tests dated through 1998, and provide an opinion on whether it is at least as likely as not that any current hearing loss is etiologically related to service.  If the examiner continues to opine that the current hearing loss is not etiologically related to service, she should provide an alternative etiology for the disorder, to include whether such is due to the Veteran's post-service employment.  

The examiner should provide a complete rationale for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his current hypertension.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not that the hypertension had its onset in or is etiologically related to service.  Special attention is directed to the separation examination report showing a standing blood pressure reading of 140/90 and finding of tachycardia.  

The examiner should provide a complete rationale for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

